Citation Nr: 0600202	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  05-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder as 
secondary to service-connected arthritis and pes planus of 
the left foot.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1963, November 1973 to March 1976, and from December 1978 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran also filed an October 2004 
notice of disagreement with the RO's March 2004 denial of 
service connection for tinnitus.  However, the RO resolved 
that issue in the veteran's favor in an ensuing June 2005 
Decision Review Officer rating decision.  Therefore, that 
issue is not currently before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence showing that the 
veteran is currently diagnosed with a left knee condition.  


CONCLUSION OF LAW

Service connection for a left knee disability as secondary to 
service-connected arthritis and pes planus of the left foot 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran seeks service connection for a left knee disorder 
as secondary to his service-connected arthritis and pes 
planus of the left foot.  Specifically, the veteran asserts 
that his service-connected arthritis and pes planus in his 
left foot are affecting his gait, thereby causing the veteran 
to compensate and place extreme pressure on his left knee.  
He contends that he experiences pain and swelling of the left 
knee when walking or running for extended periods of time.  
The veteran is clearly service connected for both arthritis 
and pes planus of the left foot.  This fact is not in 
dispute.

Nonetheless, the Board finds that service connection for a 
left knee disability as secondary to service-connected 
arthritis and pes planus of the left foot is not in order.  A 
review of the evidence of record fails to reveal any 
competent evidence of a current left knee disability.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225. 

Specifically, a February 2004 VA orthopedic examination 
failed to indicate any left knee disability.  In fact, the 
examiner noted full left knee extension to 0 degrees and full 
flexion to 140 degrees.  There was no swelling or tenderness.  
No pain was observed upon varus and valgus testing.  The left 
knee was described as stable.  The Board finds that this VA 
examination is entitled to great probative weight in showing 
no current left knee disability.  

The Board acknowledges the private medical letter from 
"C.K., MD.," who stated that the veteran exhibited 
"shoulder and knee pain resulting from job-related 
injuries."  He further indicated that the veteran required 
surgery for these injuries.  Pain alone, however, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board 
considers this letter to be of limited probative value in 
supporting the veteran's claim.  

The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds the most probative medical 
evidence is against a finding that the veteran has a current 
left knee disorder.  The VA examination is very precise and 
clear, whereas the private medical letter is far too general 
in its description of knee "pain".  Furthermore, post-
service medical evidence of record including VA treatment 
records and private medical records are silent as to any 
treatment or diagnosis of a left knee condition.  Thus, 
absent evidence of a current disability, service connection 
cannot be granted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.

Additionally, there is simply no competent medical evidence 
of record that demonstrates a nexus between any alleged left 
knee condition and the veteran's period of service or any 
service-connected disability.  Boyer, 210 F.3d at 1353, Velez 
11 Vet. App. at 158.  In this regard, the veteran relates in 
his notice of disagreement and substantive appeal that a VA 
examiner informed the veteran that his service-connected 
arthritis and pes planus in his left foot were affecting his 
gait, thereby causing the veteran to compensate and place 
extreme pressure on his left knee.  

First, the reports of VA examiners dated in June 1993, 
February 2002, and February 2004 do not contain such an 
assertion.  Second, the Board emphasizes that the veteran is 
not competent to relate what a doctor purportedly stated to 
him concerning a medical diagnosis.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Consequently, 
the veteran's statements concerning what a physician 
allegedly stated to him are of little, if any, probative 
value.  
  
Moreover, the Board emphasizes that the veteran's personal, 
lay opinion as to the relationship between the alleged left 
knee disorder and his service-connected disorders is not 
competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In summary, the Board finds no competent evidence of a 
current left knee disorder linked etiologically to veteran's 
period of service or to his service-connected left foot 
disorders.  Simply stated, there is no evidence of a service-
connected or secondary relationship.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in January 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the June 2005 statement of the case (SOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  The Board also notes that the January 2004 VCAA 
letter from the RO specifically asks the veteran to provide 
any evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra. 

The Board observes that the RO issued the January 2004 VCAA 
notice letter prior to the March 2004 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Moreover, the Board 
emphasizes that the veteran has made any showing or 
allegation that the content of VCAA notice has prejudiced him 
in any way.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA outpatient treatment records, and private 
medical records as identified and authorized by the veteran.  
The veteran has submitted private medical evidence and 
several written personal and lay statements.  In addition, 
the veteran was afforded several VA examinations.  

The Board notes the veteran's request for the VA to secure a 
medical examination and opinion concerning the etiology of 
the veteran's alleged left knee condition.  However, as 
discussed above, the February 2004 VA examination 
demonstrated no competent evidence of a left knee disability.  
See 38 U.S.C.A.  § 5103A(d) (indicating there must be 
competent evidence of a current disability to trigger VA's 
obligation to secure a medical opinion).  As service and 
post-service medical records, as a whole, provide no basis to 
grant this claim, the Board finds no basis for another VA 
examination to be obtained.  

The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left knee disorder as secondary to 
service-connected arthritis and pes planus of the left foot 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


